Citation Nr: 1116489	
Decision Date: 04/28/11    Archive Date: 05/05/11

DOCKET NO.  07-11 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, claimed as posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel






INTRODUCTION

The Veteran had honorable active military service from March 1972 to May 1981 and a period of dishonorable military service from May 1981 to May 1985.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, that denied service connection for PTSD.

In his April 2007 substantive appeal, the Veteran requested to testify at a hearing at the RO before a Veterans Law Judge ("Board hearing") but, in December 2007, he withdrew his request for a Board hearing and requested to testify at a personal hearing at the RO.  In a February 2010 record, a RO representative reported that the Veteran did not want a hearing in his appeal.  However, in October 2010, the Veteran was scheduled to testify during a Board hearing and initially agreed in writing to attend the hearing but subsequently cancelled the hearing in writing, and did not request that the Board hearing be rescheduled.  The Board is of the opinion that all due process requirements were met regarding the Veteran's hearing request.

The Board notes that, in an unappealed June 2006 rating decision, the RO denied service connection for a psychiatric disorder other than PTSD.  However, during the pendency of the Veteran's case, the United States Court of Appeals for Veterans Claims (Court) held that claims for service connection for PTSD encompass claims for service connection for all psychiatric disabilities.  Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  As such, the Board has recharacterized the Veteran's claim on appeal to more accurately reflect the Court's holding in Clemons.  

The Veteran also submitted a timely notice of disagreement with a June 2008 rating decision that, in pertinent part, denied service connection for an unknown abdominal mass, lung cancer associated with asbestos exposure, and arthritis of the shoulders, an increased rating for sinusitis, and a total rating based upon individual unemployability due to service-connected disabilities (TDIU).  A statement of the case as to these matters was issued in October 2009.  In an August 2010 rating decision, the RO granted the Veteran's claim for a TDIU, effective from August 2010, and he did not perfect an appeal as to the remaining issues.  Thus, the Board will confine its consideration as to the issue as set forth on the decision title page.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for an acquired psychiatric disorder, to include PTSD.  Prior to July 13, 2010, service connection for PTSD required: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f) (2009), effective prior to July 13, 2010.  However, effective July 13, 2010, 38 C.F.R. § 3.304 (f) was amended to include a new paragraph (f)(3) that reads as follows, in pertinent part:

(f)(3) If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.

See 75 Fed. Reg. 39843-51 (July 13, 2010) and corrective notice at 75 Fed. Reg. 41092 (July 15, 2010).  The provisions of this amendment apply to the Veteran's claim because he attributes his psychiatric disorder to fear of hostile military or terrorist activity.  

The Veteran's service personnel records document that, in May 1975, he was awarded a Combat Action Ribbon while serving aboard the USS CORAL SEA.  Thus, the Board will concede that the Veteran was exposed to stressful events in service during the Vietnam Era.  

In his July 2007 written statement, the Veteran said he sustained physical trauma when he fell three decks and landed on a closed hatch and, in February 2009 written statements, reported physical injury incurred in a 1972 fall that he had to "get over...himself".  He said that, in early 1975, a generating room exploded, that threw him against a bulkhead, and caused neck and back injuries but he was discouraged from going to sick bay as it was viewed as a sign of weakness. 

Further, a June 2002 VA mental health record indicates that the Veteran gave a history of serving during the Vietnam era from 1972 to 1975.  He said he served in Aviation Ordinance, built bombs, and had other duties, including search and destroy and search and rescue missions.  The Veteran said that he frequently went into areas to retrieve dead soldiers using helicopters and pontoon boats.  He was a door gunner on a helicopter on several missions and was shot in the right leg during one mission.  He witnessed rocket and mortar fire and saw his friends "in body bags".  He was nearly blown off the flight deck of the USS CORAL SEA by the exhaust of a jet airplane and was caught by the safety net.   

Additionally, during a November 2004 VA examination, the Veteran denied exposure to combat and gave a history of serving in an aviation ordnance unit during which he assembled and checked bombs and other weapons aboard the USS CORAL SEA.  February and September 2009 VA outpatient psychiatry records indicate that the Veteran had a history of serving on a helicopter crew in Vietnam.  

During a January 2010 VA evaluation for traumatic brain injury, the Veteran said that, in approximately November 1972, he fell three decks and landed on his back and the back of his head.  A January 2010 VA psychological evaluation indicates that the Veteran denied participating in combat activity and said that he was working "the bomb farm" on a darkened ship during the Vietnam War when he was blown off the side of the carrier by an F-4 aircraft that was preparing to launch.  He landed on his head in the safety net, was briefly knocked out, and suffered headaches since that time.  He had problems with anxiety related to removing dead bodies from a helicopter.  The psychologist opined that the Veteran had a mild brain injury from the fall.  It was noted that the Veteran also sustained a severe head injury in a motorcycle accident.   

Service treatment records document that, in January 1977, the Veteran was thrown off the top of the auto landing and x-rays of his wrist were normal.  It is unclear if this represents his reported fall off the carrier deck.  Service treatment records further reveal that, in February 1980, the Veteran was injured in a motorcycle accident.  Given his receipt of the Combat Action Ribbon, the Board concedes that the Veteran was exposed to stressful events incurred during his service aboard the USS CORAL SEA during the Vietnam War, and related to the 1980 motorcycle accident in which he was severely injured.

The next question is whether he has a psychiatric disorder, claimed as PTSD, due to his stressful events in service.  Anxiety and depression were noted in a February 2002 VA outpatient record.  According to the June 2002 VA mental health record, the Veteran had positive test results for PTSD and depression.  The clinical impression was severe and prolonged PTSD and dysthymia.  

Records from the Social Security Administration indicate that, in October 2002, the Veteran was found totally disabled and unable to work primarily due to affective and mood disorders.

The November 2004 VA examiner found no clinical indications of PTSD and did not render a psychiatric diagnosis and, in May 2006, the same VA psychologist again concluded that the Veteran did not have a diagnosed psychiatric disorder.  Nevertheless, in September 2009, a VA psychiatrist noted that the Veteran had a positive PTSD screen and depression and diagnosed PTSD, evidently based upon the Veteran's experiences as a member of a helicopter crew and complaints of occasional nightmares in which the Veteran saw himself in full military dress in fire fights.  

The Board believes that the Veteran should be afforded a VA examination to determine the etiology of any psychiatric disorder found to be present.  See e.g., McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Recent treatment records from the VA medical centers (VAMCs) in Dublin and Atlanta, Georgia, dated since September 2009, should be obtained.
 
Accordingly, the case is REMANDED for the following action:

1.  Obtain all medical records regarding the Veteran's treatment at the VAMCs in Dublin and Atlanta for the period from September 2009 to the present, and from any additional VA and non-VA medical provider identified by him.  If any records are unavailable, a memorandum detailing all efforts to obtain them should be placed in the claims file.

2.  The RO should schedule the Veteran for an examination by a VA psychiatrist to determine whether the diagnostic criteria for PTSD are met.  The Veteran's claims file, to include a complete copy of this REMAND, must be provided to the examiner designated to examine the Veteran, and the report of examination should note review of the claims file.
All necessary special studies or tests, to include psychological testing and evaluation, such as the Minnesota Multiphasic Personality Inventory, and the Mississippi Scale for Combat-Related PTSD, should be accomplished.  

The examiner should be advised that the Veteran's alleged stressful events while serving aboard the USS CORAL SEA during the Vietnam era, and injury in a 1980 motorcycle accident, have been corroborated.  The examiner should determine whether the veteran currently suffers from PTSD related to stressors incurred in service or his fear of hostile military or terrorist activity while on active duty and whether it is adequate to support a diagnosis of PTSD.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror. 

If a psychiatric disability other than PTSD is diagnosed, the examiner should indicate whether it is likely as not (50 percent probability or greater) related to the Veteran's active service.  The examination report should include the complete rationale for all opinions expressed. The examiner should provide a rationale for the opinions. 

3.  Finally, adjudicate the Veteran's claim on appeal for entitlement to service connection for an acquired psychiatric disorder, claimed as PTSD.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


